 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   552Eddy Potash, Inc. and  International Brotherhood of Electrical Workers, Local 611, AFLŒCIO and United Steelworkers of America, AFLŒCIOŒCLC and International Association of Machinists and Aerospace Workers, Local Lodge 1265, AFLŒCIO. Cases 28ŒCAŒ13207, 28ŒCAŒ13218, and 28ŒCAŒ13454 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On April 19, 1999, Administrative Law Judge Mary Miller Cracraft issued the attached decision. The Respon-dent filed exceptions and a supporting brief, the General Counsel and Charging Parties United Steelworkers of America and International Brotherhood of Electrical Workers filed answering briefs, the Respondent filed a reply brief, and the National Mining Association, as amicus curiae, filed a brief in support of the Respondent.1 The General Counsel and Charging Parties United Steelworkers of America and International Brotherhood of Electrical Workers also filed cross-exceptions and supporting briefs, and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.2 In their cross-exceptions, the General Counsel and Charging Parties United Steelworkers of America and In-ternational Brotherhood of Electrical Workers assert that the judge erroneously failed to order a make-whole remedy for losses suffered by employees due to the Respondent™s implementation of its proposal containing 12-hour shifts. For the reasons that follow, we find merit to these cross-exceptions. We have adopted the judge™s findings that the Respon-dent violated Section 8(a)(5) and (1) by: (1) bargaining to impasse over its proposal for 12-hour shifts for under-ground workers, because that was an unlawful subject of bargaining in the circumstances of this case; (2) locking out its employees in support of its unlawful bargaining de-mand; and (3) implementing its final proposal to the Un-ions, which included the 12-hour shift proposal for under-ground workers. The judge™s recommended order requires the Respondent to make whole employees for losses suf-fered as a consequence of the lockout. However, the rec-ommended order does not include a provision for any losses suffered as a result of the Respondent™s subsequent implementation of 12-hour shifts for underground workers.                                                                                                                       1 The National Mining Association™s motion to participate as amicus curiae is granted.   2 We shall modify the judge™s recommended order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996) and Excel Container, Inc., 325 NLRB 17 (1997).  Where an employer unilaterally implements terms and conditions of employment without first reaching a lawful impasse, the Board has traditionally required the employer to rescind the unlawfully implemented terms and condi-tions of employment and to make whole employees for any losses suffered as a result of the unlawful implementation. See, e.g., Bryant & Stratton Business Institute, 321 NLRB 1007, 1009Œ1010 (1996), enfd. 140 F.3d 169 (2d Cir. 1998), supplemented 327 NLRB 1135, 1152Œ1153 (1999). We find that it will effectuate the policies of the Act to pro-vide the same remedy in this proceeding, and we shall modify the judge™s recommended order accordingly.3   ORDER The National Labor Relations Board orders that the Re-spondent, Eddy Potash, Inc., Carlsbad, New Mexico, its officers, agents, successors, and assigns, shall 1.Cease and desist from (a) Insisting, as a condition of reaching any final collec-tive-bargaining agreement, that the Unions agree to 12-hour shifts for employees who work underground and, in support of this proposal, bargaining to an impasse with the Unions. (b) Locking out its employees in support of its proposal for the 12-hour shifts for employees who work under-ground and to break the impasse. (c) Implementing its final proposal to the Unions, which included its proposal for 12-hour shifts for employees who work underground. (d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to ef-fectuate the policies of the Act. (a) On request, rescind the 12-hour shift requirement for employees who work underground and bargain with the Unions as the exclusive representatives of the employees in the following appropriate units concerning terms and con-ditions of employment and, if an understanding is reached, embody the understanding in a signed agreement:  Electrical Unit: All employees in the Electrical Work-ers classifications as set forth in Article I and Exhibit A of the collective-bargaining agreement for the pe-riod July 16, 1992 to July 16, 1995, but excluding guards and supervisors as defined in the Act.  3 As noted in the judge™s decision, while the parties entered into a collective-bargaining agreement following the termination of the 1995 lockout, that agreement expressly reserved to all parties the right to pursue legal claims concerning the legality of the 12-hour shifts. In these circumstances, we find no merit to the Respondent™s position that, because the Unions entered into the collective-bargaining agreement, the Board is without power to order any make-whole remedy concern-ing the unlawful implementation of 12-hour shifts.  331  NLRB No. 71  EDDY POTASH, INC. 553Steelworkers Unit
: All employees in the Steelworkers 
classifications as set forth in Article I and Exhibit A of 
the collective-bargaining agreement for the period July 
16, 1992 to July 16, 1995, but excluding guards and 
supervisors as defined in the Act. 
Machinists Unit
: All employees in the Machinists 
classifications as set forth in Article I and Exhibit A of 

the collective-bargaining agreement for the period July 
16, 1992 to July 16, 1995, but excluding guards and 
supervisors as defined in the Act.
  
 (b) Make whole its employees for any loss of earnings 
and other benefits suffered as a result of the lockout against 
them and the unlawful implementation of 12-hour shifts for 
underground workers, in the manner set forth in the remedy 
section of the judge™s decision. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its agents for examination and 

copying, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all 
other records, including an electronic copy of such records 
if stored in electronic form
, necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
facility in Carlsbad, New Mexico copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted.  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, 
or covered by any other material. In the event that, during 
the pendency of these proc
eedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shal
l duplicate and mail, at its 
own expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at any 
time since July 15, 1995. 
(e) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order Of The Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant To A Judg-
ment Of The United States Court 
Of Appeals Enforcing An Order Of 
The National Labor Relations Board.ﬂ 
The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT insist, as a condition of reaching any fi-
nal collective-bargaining agreem
ent, that the Unions agree 
to 12-hour shifts for employees who work underground 
and, in support of this position, bargain to an impasse with 
the Unions. 
WE WILL NOT lock you out in support of our proposal 
for the 12-hour shifts for employees who work under-
ground and to break the impasse with the Unions. 
WE WILL NOT implement our final proposal to the Un-
ions, including our proposal for 12-hour shifts for employ-

ees who work underground. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guaranteed you by Section 7 of the Act. 
WE WILL, on request, rescind the 12-hour shift re-
quirement for employees who work underground and bar-

gain with the Unions as the exclusive representatives of the 

employees in the following appropriate units concerning 
terms and conditions of employ
ment and, if an understand-
ing is reached, embody the understanding in a signed 
agreement: 
 Electrical Unit
: All employees in the Electrical Work-
ers classifications as set fo
rth in Article I and Exhibit 
A of the collective-bargaining agreement for the pe-
riod July 16, 1992 to July 16, 1995, but excluding 
guards and supervisors as defined in the Act. 
Steelworkers Unit
: All employees in the Steelworkers 
classifications as set forth in Article I and Exhibit A of 

the collective-bargaining agreement for the period July 
16, 1992 to July 16, 1995, but excluding guards and 
supervisors as defined in the Act. 
Machinists Unit
: All employees in the Machinists 
classifications as set forth in Article I and Exhibit A of 

the collective-bargaining agreement for the period July 
16, 1992 to July 16, 1995, but excluding guards and 
supervisors as defined in the Act.
  
 WE WILL make whole our employees for any loss of 
earnings and other benefits suffered as a result of the lock-

out against them and the unlawful implementation of 12-
hour shifts for underground workers, less any net interim 
earnings, plus interest. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554EDDY POTASH, INC. Paul R. Irving, Esq., 
for the General Counsel
. W. T. Martin, Jr., Esq. (Martin & Shanor), 
of Carlsbad, New 
Mexico 
and Walter W. Christy, Esq. (the Kullman Firm), 
of 
New Orleans, Louisiana, for the Respondent.
 John L. Hollis, Esq
., of Albuquerque, New Mexico, for IBEW 
Local 611. Gerald Barrett, Esq. (Ward, Keenan & Barrett, P.C.), 
of Phoenix, 
Arizona, for United Steelworkers of America
. DECISION 
STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge. In 
a nutshell, the legal issue to be de
termined in this case is whether 
Respondent Eddy Potash, Inc. (Respondent or EPI) bargained to 
impasse about an illegal subject of bargaining in violation of Sec-
tion 8(a)(1) and (5) of the Act. Respondent mines potash in Carls-
bad, New Mexico, pursuant to a mineral lease agreement with the 
United States Department of the 
Interior (Interior). The lease con-
tains a clause providing for, inter 
alia, ﬁa restriction of the work 

day not to exceed eight hours in any one day for underground 
workers except in cases of national emergency.ﬂ In addition, the 
Mineral Lands and Mining Act of 1920, 30 U.S.C. §181 et seq. 
(the 1920 Act) prohibits a 12-hour shift at lands leased from Inte-
rior. Respondent™s 1992Œ1995 collective-bargaining agreement 
provided for 8-hour underground shifts. On July 15, 1995, in the 
course of bargaining for a successor collective-bargaining agree-
ment, Respondent insisted to impasse on inclusion of 12-hour 
shifts for employees who work underground. Thereafter, Respon-
dent locked out its employees and implemented its final proposal 
including the 12-hour shift requirement. 
Charging Party International Brotherhood of Electrical Work-
ers, Local 611, AFLŒCIO (IBEW 
Local 611) filed a charge in 
Case 28ŒCAŒ13207 on July 17, 1995. Charging Party United 

Steelworkers of America, AFLŒCIO, CLC (USWA) filed a charge 
on July 19 and an amended charge on July 27 in Case 28ŒCAŒ
3218. Charging Party International Association of Machinists and 
Aerospace Workers, Local Lodge
 1265, AFLŒCIO (IAM Local 
1265) filed a charge in Case 
28ŒCAŒ13454 on December 8. On 
January 9, 1996, a consolidated complaint issued. On June 5, 6, 
and 7, 1996, all parties agreed to submission of the matter directly 
to the Board with a stipulation of facts. By order of August 26, 
1996, the Board approved the submission and stipulation. By 
order of July 17, 1998, the Boar
d remanded the proceeding for a 
hearing to develop a full factual record. The Board stated, 
ﬁAmong the issues that the part
ies should address are whether 
other employers engaged in mining operations subject to the 
[1920 Act] operate with shifts in excess of 8 hours and, if so, what 
sanctions, if any, have been imposed pursuant to the [1920 Act].ﬂ 
Pursuant to the Board™s remand, this case was tried in Carlsbad, 
New Mexico on January 21, 1999. 
All parties were afforded full o
pportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine witnesses, 
and to argue the merits of their respective positions. Portions of 
the parties™ joint stipulation to the Board were admitted in evi-
dence and are relied upon extensively herein.
1 On the entire re-
                                                          
                                                           
1 The joint stipulation was entered into without prejudice to any ob-
jection that any party might have to
 relevance, materiality, or compe-
tency of any facts stated therein. Inclusion of facts is not intended to 
necessarily reflect the relative evid
entiary weight of various facts, 
correspondence, lease agreements, and other documents. 
cord,2 and after considering the briefs filed by counsel for the 
General Counsel, counsel for the Charging Parties, and counsel 
for Respondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
Eddy Potash, Inc. (Respondent or
 EPI), a Delaware corporation 
with a potash mining facility in Carlsbad, New Mexico, has been 
engaged in the business of mining, extracting, processing, and 
selling potash for agricultural or other chemical uses.
3 During the 
12-month period preceding June 7, 1996, Respondent purchased 
and received at its facility goods,
 materials, equipment, and sup-
plies valued in excess
 of $50,000 directly from points located 
outside the State of New Mexico, and has also sold and shipped 
goods valued in excess of $50,000 from its facility in interstate 
commerce directly to points outside the State of New Mexico. 
Respondent admits and I find that it is an employer engaged in 
commerce within the mean
ing of Section 2(2), (6), and (7) of the 
Act. 
II.  LABOR ORGANIZATION STATUS 
IBEW Local 611, USWA Local 177,
4 and IAM Local 1265 (re-
ferred to collectively as the Unions) are labor organizations within 

the meaning of Section 2(5) of the Act. 
III.  FACTS 
A.  Background Facts 
All three Unions have been signatory to a series of single (joint) 
collective-bargaining agreements with Respondent, although each 

Union has been separately certified to represent one of three sepa-
rate bargaining units of Respondent™s employees.
5 Respondent has 
recognized, by reason of prior certifications, each of the labor 
organizations as the exclusive representative of its respective unit 
of employees. Each unit constitutes a unit appropriate for the pur-
poses of collective bargaining within the meaning of Section 9(b) 
of the Act. By virtue of Section 9(a) of the Act, each Union is the 
exclusive representative of its respective unit for purposes of col-
lective bargaining. The most rece
nt collective-bargaining agree-
ment was effective by its terms from July 16, 1992, to 7 a.m. on 
July 16, 1995. 
Respondent leases most of the land on which it operates its fa-
cility from Interior pursuant to a mineral lease agreement made 
under the 1920 Act.
6 The original lease covering the land upon 
which Respondent operates its facility, entered into between Inte-

rior and a predecessor of Respondent, is dated December 6, 1950. 
A successor lease was effective from
 October 1, 1957 to October 
1, 1977. During 1990, Respondent entered into a lease readjust-
ment, which became effective December 6, 1990, and has a term 
of 20 years (lease number NM LC 065081). 
 ry. 
2 Credibility resolutions were not necessary in this case as there are 
no facts in dispute. 
3 ﬁPotashﬂ is potassium or a potassium compound, as used in 
agriculture and indust
4 Additionally, it is admitted that Charging Party USWA is a labor 
organization within the meaning of Section 2(5) of the Act. 
5 Art.1.1 of the parties™ 1992Œ1995 collective-bargaining agreement 
contains a recitation of Respondent
™s recognition of USWA Local 177, 
IBEW Local 611, and IAM Local 1265. 
6 A smaller portion of the land on which Respondent operates its fa-
cility is leased to it be the State of New Mexico, and a small amount is 
owned by Respondent in fee. 
 EDDY POTASH, INC. 555B.  Mineral Lands and Mining Act of 1920 
The original lease, the 1957 lease, and the current lease were 
entered into between Interior a
nd Respondent under the authority 
of the 1920 Act. The parties agree 
that the lease is subject to the 
provisions of Chapter 3A of Title 30 of the United States Code 
(see 30 U.S.C. §§181Œ187, 281Œ287). The 1920 Act provides at 
Section 187, inter alia, that the Secretary of the Interior may issue 
leases to various operators, but each lease must contain provisions 
attending the careful operation of mines as well as the safety and 
health of employees.
7 Such leases must contain specific provisions 
limiting the workday of underground workers to 8 hours per day 
except in cases of emergency. The pertinent language of Section 
187 is as follows: 
 Each lease shall contain provis
ions for the purpose of insur-

ing the exercise of reasonable diligence, skill, and care in the 
operation of said property; a provision that such rules for the 
safety and welfare of the miners and for prevention of undue 
waste as may be prescribed by the said Secretary shall be ob-
served, including a restriction of the workday to not exceed-
ing eight hours in any one day for underground workers ex-
cept in cases of emergency. . . . No such provisions shall be 
in conflict with the laws of the State in which the leased 
property is situated. 
C.  Respondent™s Lease 
Section 7 of the lease under which Respondent operates con-
tains such an 8-hour provision, as follows: 
 Sec. 7. PROTECTION OF DIVERSE INTERESTS, AND 

EQUAL OPPORTUNITYŠLessee shall: pay when due all 
taxes legally assessed and levied under the laws of the State 
or United States; accord all employees complete freedom of 
purchase; pay all wages at least twice each month in lawful 
money of the United States; maintain a safe working envi-
ronment in accordance with standard industry practices; re-
strict the workday to not more than 8 hours in any one day 
for underground workers, except in emergencies; and take 
measures necessary to protect the health and safety of the 
public. No person under the age of 16 years shall be em-
ployed in any mine below the surface. To the extent that the 
laws of the State in which the lands are situated are more re-
strictive than the provisions of 
this paragraph, then the State 
laws apply. Lessee will comply with all provisions of Execu-

tive Order No. 11246 of September 24, 1965, as amended, 
and the rules and regulations, and relevant orders of the Sec-
retary of Labor. Neither lessee nor lessee™s subcontractors 
shall maintain segregated facilities. 
D.  Other Statutes and Regulations 
In addition to the provisions of the 1920 Act, the parties have 
included other statutes and regulations for consideration. Specifi-
cally, the Federal Mine Safety and Health Amendments Act of 
1977, Pub. L. 95Œ164, Nov. 9, 
1977, 91 Stat. 1290 (the Mine 
Safety Amendments) repealed Title 30, Chapter 21 of 30 U.S.C. 
Sec 721Œ740 (the Metal and Nonmet
allic Mine Safety provisions). 
                                                          
                                                           
7 In 1978, §187 was amended (Pub.
 L. 95Œ554) to substitute ﬁprovi-
sions prohibiting the employment of any child under the age of sixteen 
in any mine below the surfaceﬂ for ﬁprovisions prohibiting the em-
ployment of any boy under the age of sixteen or the employment of any 
girl or woman, without regard to 
age, in any mine below the surface.ﬂ 
30 U.S.C.A. §187, amended October 30, 1978, Pub. L. 95Œ554, §5, 92 

Stat. 2074. 
Thus, the operation of mines which had been covered under Chap-
ter 21 (metal and nonmetallic mine
s) were thereafter to be covered 
under Chapter 22 of Title 30. In effect, this legislative change, 

ﬁbrought the operation of all coal and other mines under a single 
legislative canopy.ﬂ 30 U.S.C.A. §§721Œ740. As set forth at 
§961(a), 30 U.S.C. §961(a), the S
ecretary of Labor was designated 
to assume responsibilities relating to mine safety and health in 
coal, metal, and nonmetallic mines.
 Section 961(b)(1) states, inter 
alia, that mandatory standards rela
ting to mines in effect as of 
November 9, 1977, ﬁshall remain in effect as mandatory health or 
safety standards applicable to metal and nonmetallic mines . . . 
until such time as the Secretary of Labor shall issue new or revised 
mandatory health or safety standards applicable to metal or non-
metallic mines. . . .ﬂ Pursuant to 
Sec. 961(b)(2), the Secretary of 
Labor is directed to publish such proposed mandatory health and 

safety standards in the Federal Register. 
New Mexico state law regarding daily maximum hours of em-
ployment, as set forth at §50-4-30 NMSA 1978, is as follows: 
 IV. No employee other than a fireman, law enforcement offi-
cer or farm or ranch hand whose duties require them to work 
longer hours, or employees primarily in a stand-by position, 
shall be required to work for any employer within the state 
more than sixteen hours in any one day of twenty-four hours 
except in emergency situations. 
 V. Any person violating any of the provisions of this act 
[section] shall be guilty of a misdemeanor. 
E.  Correspondence with Governmental Agencies Regarding 
Coverage of the 8-
Hour Shift Language 
On June 16, 1989, IMC Fertili
zer, Inc. (IMC), another potash 
mining company operating a facility in the Carlsbad, New Mexico 
area, objected to the 8-hour prov
isions of its r
eadjusted mineral 
lease, a lease under the authority of the 1920 Act and containing 
8-hour shift language similar to that contained in Respondent™s 
lease.
8 IMC filed its objections with
 the Bureau of Land Manage-
ment (BLM) in Santa Fe, New Mexico. By letter dated September 

7, 1989, Clarence F. Hougland, chief of the BLM™s Lands and 
Mining Unit, informed IMC that 
the BLM could not comply with 
IMC™s request, and that the terms and conditions in its lease, i.e., 
those restricting the workday to not more than 8 hours in any one 
day for underground workers, remain unchanged. 
During late 1993 or early 1994, Respondent contacted BLM 
seeking relief from the 8-hour shift language of Section 7 of its 
lease. By letter dated April 22
, 1994, BLM Assistant District 
Manager, Minerals, Tony L Ferguson, responded. Respondent 
sought the removal of the 8-hour shift language from its lease, 
and, in the alternative, that the 
BLM waive the 8-hour restrictions 
of the lease. Ferguson denied Respondent™s request to remove the 
8-hour shift language from its lease,
 and in doing so he referenced 
and attached the 1989 correspondent between BLM and IMC and 

also a BLM internal memorandum from Gayle E. Manges, field 
solicitor of BLM™s Southwest Region, to BLM™s state director. 
The BLM, by Ferguson, also denied Respondent™s request to 
waive the 8-hour restrictions, explaining as follows: 
 The second portion of your request deals with the waiver of 
the [8-hour shift] requirement. We have researched our regu-
 8 IMC objected to the following provision of its Potassium Lease, 
Notice of Readjusted Lease, which it received on May 4, 1989: ﬁSec. 7. 
Protection of Diverse Interests, 
and Equal OpportunityŠRestrict the 
workday to not more than 8 hours in any one day for underground 
workers, except in emergencies.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556lations and do not find any authority for the granting of a 
waiver in this situation. According to Section 2(m) of the 
lease document, the workday is not to exceed eight (8) hours 
in any one day for underground workers, 
except in an emer-
gency. 
 We have examined our regulations and guidance to deter-

mine what constitutes an emergency and find that emergency 
is normally identified with accidents/incidents that are di-
rectly related to the safety of the miners. (emphasis in origi-
nal)  On May 18, 1994, Lesley Cone, district manager of BLM™s 
Roswell, New Mexico office, sent
 Respondent a letter which reads 
in pertinent part: 
 This is in reference to your request concerning the Bureau of 
Land Management™s (BLM) lease requirement for length of 
shifts. As you know, BLM does not have jurisdiction over 
labor issues, that is the respon
sibility of the Department of 
Labor.  The 1920 Mineral Leasing Act does require a lease stipula-

tion which addresses length of shifts. These can be modified 
in emergency situations. Howeve
r, it is not BLM™s intent to 
intercede into jurisdictional i
ssues more appropriately dealt 
with by the Department of Labor. 
 Respondent interpreted BLM™s May 18, 1994 letter as indicat-
ing that should Respondent institu
te work shifts longer than eight 
hours, BLM would not intervene. 
The BLM later provided an ﬁadditional responseﬂ to Respon-
dent regarding its request for a waiver by letter dated July 11, 
1994, from Arthur Arguedas, Field Solicitor, Department of the 
Interior, Santa Fe, New Mexico Field Office. In his letter Ar-
guedas informs Respondent that ﬁ. . . the 8-hour workday stipula-
tion in each lease is required by federal law, 30 U.S.C. §187. 
BLM has no authority to remove the stipulation from any lease. It 
has no authority to ‚waive™ the requirement of the statute. . . .ﬂ 
Arguedas™ letter also contains the following: 
 I note that this office has found no court decision that we be-
lieve adjudicates the meaning or the current-day enforceabil-
ity of the 8-hour provision of the statute. We express no view 
as to whether the statute remains effective. A proper deter-
mination of those questions can be made only by judicial de-
cision, not by an advisory opinion from this office. 
 BLM is skeptical of your assertion that economic circum-
stances might constitute the sort of ﬁemergencyﬂ within the 
meaning of the statute that would allow workdays of more 
than eight hours, but it has no occasion to decide such a mat-

ter. Even if economic conditions could constitute an emer-
gency in some instances, BLM has no knowledge as to 
whether Eddy™s financial situation is such that an ﬁemer-
gencyﬂ exists. 
 Again, if some Agency is to make a judgment on matters of 
labor law or on mine safety or
 on potash economics, it must 
be a labor agency or a judicial of administrative decision 

making body. BLM declines at this time to become en-
meshed in the currently-pending potash industry la-
bor/management disputes. 
 I do note that the potash leases contain provisions that a party 
to the lease may follow in the event of an alleged breach or 
default. To date BLM has not taken any action (e.g., a cita-
tion or notice of default) that would lead to either a judicial 
or an administrative dispute or decision on whether the 8-
hour requirements of Eddy™s lease have been violated. Other 
than to seek a waiver, Eddy al
so has not sought a formally 
adjudicated decision on this matter. 
 On August 2, 1994, the USWA ma
de inquiry, by letter, to the 
United States Department of Labor™s Mine Safety and Health 
Administration (MSHA). The letter, to J. Davitt McAteer, Assis-
tant Secretary of Labor for Mine safety and Health, posed the 
following: 
 Eddy Potash operates an underground mine in Carlsbad, 
NM, on lease federal land. The Mineral Leasing Act of 1920 
includes language . . . requiring leases to contain a provision 
restricting the workday to no more than 8 hours. Eddy™s lease 
does contain that provision. 
 However, the company claims th
at the provision is invalid, 
on the grounds that mine safety matters were transferred 
from the Department of the Interior to the Department of La-
bor with the 1977 Federal Mine Safety and Health Act. Our 
reading of the Act is that it tr
ansferred only those functions 
contained in the 1969 Federal Coal Mine Health and Safety 

Act and the Federal Metal and N
onmetallic Mine Safety Act. 
(Addendum Sec. 301). 
 We would appreciate a letter stating MSHA™s position as 

quickly as possible. 
 By letter dated August 3, MSHA™
s McAteer replied to the USWA 
as follows: 
 This letter responds to your request for the views of the Mine 

Safety and Health Administration (MSHA) on 30 U.S.C. 
Sec. 187, which deals with certain leases involving federal 
lands  MSHA is responsible for enforcement of the Federal Mine 
Safety and Health Act of 1977 (Mine Act) and regulations 
pursuant to that statute. The Mine Act did not repeal 30 
U.S.C. 187, nor is the Mine Ac
t in conflict with that provi-
sion. 
 In December 1992, the BLM™s office in Utah granted a coal-
mining company a variance from the 8-hour requirement. Thus, in 
a case involving Utah Fuel Compan
y (UFC), a coal mining con-
cern, the BLM granted UFC a waiver
 of the 8-hour shift rule on 
the basis that UFC had been granted a variance by the Industrial 
Commission of Utah from the Stat
e of Utah™s 8-hour shift law. 
The variance granted by the BLM was to remain valid ﬁas long 
[as] the variance of the [Industr
ial] Commission [of Utah] remains 
in effect.ﬂ At no time has the Secretary of the Interior, the BLM, or the 
United States Department of Labor (DOL) taken any action to 

declare Respondent™s lease in default for any violation of the 8-
hour shift provision. 
F.  12-hour Shifts 
Toward the end of 1993, Respondent contacted the Unions to 
determine if they had any objections to the institution of a 12-hour 
shift. Respondent took the positi
on that under article 3 (manage-
ment rights) and article 5.6 (hours of work and overtime) of the 
collective-bargaining agreement, it had the right to establish such 
underground shifts even without the Union™s approval.
9 Prior to 
                                                          
 9 Art. 5.6 of the contract specifica
lly sets the shift lengths for surface 
and lading dock employees at 8 hours. This restriction is not specifi-
cally set forth for underground or mining employees. 
 EDDY POTASH, INC. 557January 1994, the Unions advised Respondent that they would not 
agree to the establishm
ent of 12-hour shifts. 
In January 1994, Respondent instituted 12-hour underground 
shifts. Thereafter, grievances were filed by each of the Unions. 
The grievances were referred for 
arbitration under the contract and 
on July 12, 1994, an arbitration hearing was conducted before 
Arbitrator Francis X. Quinn. On September 9, 1994, Arbitrator 
Quinn issued his decision wherein he sustained the grievances, 
finding that Respondent violated 
the contract when it unilaterally 
imposed a 12-hour work shift. Arbitrator Quinn also ordered Re-
spondent to cease and desist from 12-hour work shifts and return 
to 8-hour shifts. Respondent comp
lied with the arb
itrator™s ruling 
and returned to operations 
utilizing 8-hour shifts.  
G.  Negotiations: Generally  
In May 1995,
10 in preparation for the pending negotiations for a 
successive contract, Respondent notified the Federal Mediation 
and Conciliation Service (FMCS) that a labor dispute existed. 
During an initial meeting between Kenny Leivo, Respondent™s 
Director of Human Resources, and representatives of the three 
Unions, Respondent informed the Unions that during negotiations 
over the terms of a new contract it would plead poverty based on 
its poor economic condition. The 
Unions agreed that they would 
meet jointly with Respondent in 
negotiations, although each of the 
Unions would be free to assert their own positions and demands 
where appropriate. 
Bargaining sessions were conduc
ted on June 13, 14, 21, and 22, 
and during the period from July
 6 through 15, until about 7 a.m. 
on July 16. 
On June 13, the parties met for negotiations over the terms of a 
new contract. At this first session, Respondent was represented by 
Leivo, Jim Ryan, Respondent™s vice president and general man-
ager, and Hugh M. Smith, Esq., Respondent™s counsel. At this first 
session, with all of the Unions™ bargaining committees present, 
Respondent informed the Unions that it was entering negotiations 
with no additional moneys to place on the table and it was making 
a plea of poverty. Respondent stated that it would make all of its 
books available at its facility to
 any reputable certified public 
accountant of the Union™s choice
. On June 14, USWA Interna-
tional Representative Manny Sierras sent a letter to Leivo request-
ing ﬁthe up-to-date financial status and all pertinent information 
regarding [Respondent].ﬂ In response, Respondent furnished the 
USWA with a copy of its annual report.
11 With the exception of the issue of 12-hour shifts, the negotia-
tions followed a normal give and take with each party making 
some concessions, resulting in agreement on some issues but not 
all. The parties agreed that many of the provisions of the old con-
tract would not be changed and also agreed to changes in the lan-
guage of several existing articles, including changes to the griev-
ance procedure, vacation language, safety glasses, tool replace-
ment, issuance of safety manuals and company policies, absentee-
                                                          
 10 All dates hereafter are in 1995. 
11 Later, on Friday, July 14, Sierras called Smith and asked if Sier-
ras™ agents would be permitted to
 examine Respondent™s books. Smith 
told Sierras that his agents and acc
ountants would be allowed to exam-
ine Respondent™s books, and that such inspection would have to occur 
on Respondent™s premises due to th
e volume and location of the variety 
of documents and data necessary to perform a bona fide audit. Thereaf-

ter, USWA agents from its headqu
arters in Pittsburgh, Pennsylvania requested from Respondent an up-to
-date financial report (annual re-
port). Respondent™s annual report was, prior to July 16, again provided 

to the USWA. 
ism, job posting, and seniority. However, the primary issue from 
the onset of negotiations was the 
matter of the 12-hour shift. 
H.  Negotiations: The 12-hour Shift 
During bargaining, Respondent sought to remove all references 
to an 8-hour shift from the contra
ct, while the Unio
ns sought to 
insert the 8-hour shift language in all areas where the contract was 

silent in that regard. Throughout
 negotiations, Respondent tied all 
wage-increase proposals to the implementation of a 12-hour shift 
system. At a later point in negotiations, Respondent offered an 
across-the-board 25-cent wage incr
ease coupled with a ﬁgainshar-
ingﬂ plan, all of which was premised on the Unions™ acceptance of 
12-hour shifts. Under the proposed ﬁgainsharingﬂ plan, employees 
would share in any profit realized by Respondent. Under Respon-
dent™s proposal, profit was to be determined by production and the 
decrease in cost per ton as production rose. During contract nego-
tiations in both 1989 and 1992, the Unions had proposed or re-
quested some form of profit sharing. Throughout the 1995 nego-
tiations, Respondent consistently took the position that any in-
crease in wages and/or a gainsharing plan must be tied to a 12-
hour shift schedule or some other program or structure which 
would bring Respondent an immediate profit. Respondent offered 
to consider any union proposal along these lines so long as such 
an alternative would yield an immediate profit capability. 
The USWA suggested an alternative to Respondent™s 12-hour 
shift proposal that Respondent would be able to increase profits 
and lower costs if it were to stagge
r the shift times of some of the 
underground crews, thereby allo
wing for the continuation of ac-
tual mining operations. 
Respondent took the position that it was a good suggestion and 
had been tried before, and, if it had the time, such a plan could 
probably work again. However, Respondent repeated that it 
needed operational changes that would immediately save it from 
losses and would immediately result in profit, namely, 12-hour 
shifts. 
At this point in negotiations, Si
erras remarked that it appeared 
to him that the Respondent was attempting to obtain through ne-
gotiations that which it was denied 
via arbitration. Leivo, on be-
half of Respondent at the bargaining table, confirmed that such 
was the case. 
During negotiations, all the Un
ions took the position that it was 
unlawful to work more than 8 hours underground. Respondent 
took the position that 
12-hour shifts are not 
unlawful; that the only 
authority which prohibited 12-hou
r shifts was the lease agreement; 
and that the lease agreement itself provided for and prescribed a 
legal remedy. Respondent took the position that it did not believe 
that BLM would consider the implementation of 12-hour shifts as 
a default of the lease agreement. At the table, Respondent argued 
that if the Unions were successful through the Federal courts or 
other judicial forums, the result, i.e., a declaration of default result-
ing in the cancellation of the lease, would result in the closing the 
mine and the loss of approximately 250 jobs. 
At the July 6 bargaining session, it was agreed that all parties 
would present their final positions on Wednesday, July 12. On 
July 7, Respondent notified the Unions that it would implement 
12-hour shifts at the expiration of the contract if no new agree-
ment was reached, and that it was not interested in extending the 
current contract beyond its July 16 expiration date. 
On July 12, the Respondent presented its final position which 
included an additional across-the-board direct wage increase and 

an increase to the previously prop
osed gainsharing plan (i.e., an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558increase in the gainsharing split in favor of the employees),
12 but conditioned such proposals on the Unions™ acceptance of the prin-
ciple of 12-hour shifts. The language proposed by Respondent 
would allow it to schedule 12-hour shifts at its option. Respondent 
reminded the Unions that the la
nguage sought did not necessarily 
mean that the 12-hour shifts
 would be in place forever. 
During the July 12 negotiation 
session, each Union was asked 
by the Respondent if it would accept the 12-hour shifts under any 
conditions, and if there was anything that Respondent could do to 
persuade the Unions to accept the 12-hour shifts. Each Union 
responded ﬁnoﬂ to such inquiries. At this point in negotiations, 
Respondent declared that if a co
ntract could not be reached by 7 
a.m. on July 16, Respondent would institute a lockout. At the 
request of the Unions, the Responde
nt agreed to se
t forth its posi-
tions in writing. Respondent™s re
presentatives presented the Un-
ions™ representatives with a document entitled, ﬁEddy Potash 
Statement of Position Regarding Negotiations for Labor Agree-
ment and Mine Operations,ﬂ wh
ich includes the following: 
 1.  12-hour shift is essential for viable long-term op-
eration. It also provides oppo
rtunity for substantial in-
crease in wages through a gainsharing program as well as 
a wage increase. 
2.  [Respondent] cannot continue to work under pre-
sent labor agreement. 
3.  Regret[t]ably, if an agreement is not reached by 
July 16, at 7:00 a.m., [Respondent] will be forced to de-
clare a lockout. 
4.  If however, a number of employees sufficient to en-
sure safe and effective operations indicate their willing-
ness to work without a contract
, the lock-out will be lifted 
and they will be able to do so on a 12-hour-shift basis and 
under the other terms and conditions of the [Respondent™s] 
final proposal. Operations would then resume as soon as 
reasonably possible. The Unions will be notified of any 
expected changes in the status of operations. 
 On or about July 15, Respondent insisted, as a condition of 
reaching any final collective-bargaining agreement, that the Un-
ions agree to 12-hour shifts for employees represented by them. 
On or about July 15, in support of its proposal for a 12-hour-shift 
system, Respondent declared an impasse in bargaining with the 
Unions. 
On Sunday, July 16, employees reporting for the morning shift 
were held at the mine hoist a
nd skip until approximately 7 a.m., 
and then sent home by Respondent. Respondent thereby instituted 
a lockout. From that point on, Respondent maintained its lockout 
of employees represented by the Unions. Respondent imple-
mented it final proposal to the Un
ions, which included a 12-hour-
shift system. 
On July 10, 12, 16, 19, and 26, and August 1, Respondent dis-
tributed letters to its employees
 addressed to ﬁDear Employee and 
Familyﬂ or ﬁDear Eddy Potash Employee.ﬂ In its July 16 letter to 
employees, Respondent states that, ﬁ. . . should you wish to return 
to work, you should notify us . . . by calling Kenny Leivo . . . at 
the minesite at 887Œ2844, Ext 239. You may also call our answer-
ing machine number . . . anytime. . . .ﬂ  The answering machine 
played the following message, recorded by Leivo, to those calling: 
                                                           
                                                           
12 During the course of negotiations, Respondent gradually increased 
its gainsharing proposal from 33 percent (i.e., 33 percent of profits over 
a projected amount would go to empl
oyees™ bonuses) to 39 percent  and 
finally to 45 percent. 
You have reached the Eddy Potash information line. This 
line has been set up for employees to notify us if they wish to 
return to work under the terms and conditions of our final 
proposal. If you are willing to come back to work under 
those conditions, please leav
e your name and telephone 
number and we will get back to
 you regarding when and if 
the lock-out will be lifted. Thank you very much. 
I.  Duration of Lockout; Interim Agreement; Current Status 
The lockout ended on August 7 under the terms of an interim 
agreement entered into by Respondent and the Unions. Thereafter, 
the parties entered into a collective-bargaining agreement (the 
final agreement), under which the parties are currently working. 
Both the interim and final agreements contain the following provi-
sion at Article 18.5: 
 With the exception of and excluding the Minerals Leasing 
Act of 1920, Title 30, §187; any provisions of this contract in 
conflict with or in violation of any applicable State or Fed-
eral Law, shall be inoperative 
and of no effect, but shall not 
affect the remaining provisions hereof. Provisions of this 
agreement for shifts in excess of 8 hours and daily overtime 
shall not be subject to the to the grievance and arbitration 
provisions contained herein. Nothing in this Article shall 
preclude either Party from pursuing legal recourse or appeal 
of any action by any court or other governmental body con-
cerning the legality of 12-hour shifts. 
J.  Practices in the Carlsbad area 
There are four potash mines in the Carlsbad area. From time to 
time, these mining entities have required that employees work in 
excess of 8 hours. Generally, this took the form of overtime hours 
which were sporadically assigned as needed. BLM never notified 
Respondent that it considered the overtime for underground min-
ers in excess of 8 hours to be a violation of the 1920 Act of or the 
potassium leases. In addition, Respondent required 10-hour shifts 
of its employees for a period of time when it was going through 
bankruptcy proceedings. Although Respondent instituted 12-hour 
shifts in January 1994 and August 1995, BLM never notified 
Respondent that it considered th
e extended 12-hour shifts a breach 
of the 1920 Act or of the leases. On both occasions when the 12-

hour shifts were implemented, Respondent notified BLM. BLM 
did not take any action on these occasions to declare Respondent™s 
lease in default. Other mines in the Carlsbad area have also im-
plemented 10-hour or 12-hour shifts
 at about the same time that 
Respondent did. BLM has not taken any action to treat any of the 

mines as having violated that 1920 Act or their leases because of 
implementation of the 12-hour shift. 
IV.  ANALYTICAL FRAMEWORK 
Generally, subjects of bargaining are categorized as mandatory 
or nonmandatory.
13 Mandatory subjects are those which ﬁvitally 
affectﬂ employees.
14 Current industry practices, ﬁalthough not 
conclusive,ﬂ are ﬁhighly relevantﬂ in determining which subjects 
 13 NLRB v. Borg-Warner Corp., Wooster Division
, 356 U.S. 342, 
349 (1958). 
14 Allied Chemical & Alkali Workers Local 1 v. Pittsburgh Plate 
Glass Co., 404 U.S. 157, 179 (1971), relying on 
Teamsters Local 24 v. Oliver, 358 U.S. 283 (1959) and 
Fibreboard Paper Products Corp. v. 
NLRB, 379 U.S. 203 (1964). 
 EDDY POTASH, INC. 559are mandatory.
15 In making the determination regarding which 
subjects are mandatory, the Bo
ard has primary responsibility.
16  In practical terms this means a party may bargain to impasse 
regarding a mandatory subject of 
bargaining. Parties may bargain 
regarding permissive subjects of bargaining and, if agreement is 
reached, include such subjects 
in their collective-bargaining 
agreement. However, a party may not insist to impasse that a per-
missive subject of bargaining be included.
17 Illegal subjects of 
bargaining are those which are unlawful or inconsistent with the 

basic policy of the Act.
18 The parties may not include such sub-
jects in their agreement. A party who insists to impasse on an 

illegal subject of bargaining violates the Act.
19 Examples of sub-
jects which have been held illegal subjects under the Act are 

modification of provisions of a 
court-approved Title VII settle-
ment agreement incorporated in 
the parties™ collective-bargaining 
agreement,
20 closed-shop provisions,
21 and hot cargo clauses.
22 VI. ARGUMENTS 
Counsel for the General Counsel argues that Respondent™s in-
sistence on shifts longer than 8 hou
rs is contrary to the 1920 Act. 
Counsel notes that Congress amended the 1920 Act in 1978 by 
deleting the prohibition of women working underground. In addi-
tion, counsel asserts that the Federal Mine Safety and Health 
Amendments Act of 1977 did not emasculate the 1920 Act as 
evidenced by later litigation regarding matters of health, safety, 
and labor relations of miners pursuant to the1920 Act.
23  Further, 
counsel reasons that in order to
 find that the MSHAA transferred 
mine safety matters from the Secretary of the Interior to the Secre-
tary of Labor, one would have to conclude that Congress meant 
something other than what it said or, at best, a repeal by implica-
tion, much disfavored in the law. 
Counsel for the General Counsel,
 in addition, notes that the 
failure of BLM or DOL to act to 
enforce the 8-hour provision in 
Respondent™s lease do
es not lessen the viability of the statute.
24 Counsel also notes that New Mexico
 state law is less restrictive 
than Section 187. Accordingly, counsel reasons that New Mexico 
law (which allows shifts of 16 hours in any one day) does not 
control because Section 187 specifically provides that it shall not 
be in conflict with state law wher
e the property is leased and the 
lease specifically provides that state law shall control only where 
it is more restrictive. 
                                                          
                                                           
15 Ford Motor Co. v. NLRB, 
441 U.S. 488, 501 (1979). 
16 Id.
 at 497. 
17 Borg Warner
, supra, 356 U.S. at 349. 
18 National Maritime Union (Texas Co.), 
78 NLRB 971, 981Œ982 
(1948), enfd.
 175 F.2d 686 (2d Cir. 1949), 
cert. denied, 338 U.S. 954 
(1950); 
see also, Massillon Community Hospital, 
282 NLRB 675, 676 
(1987). 
19 Honolulu Star-Bulletin
, 123 NLRB 395 (1959), enft. denied on 
other grounds, 274 F.2d 567 (D.C. Cir. 1959). 
20 Chesapeake Plywood, 294 NLRB 201 (1989), enfd. in part and 
denied in part, unpublished, 917 F.2d 22 (4th Cir. 1990). 
21 Penello v. Mine Workers, 
88 F.Supp. 935 (D.C. Cir. 1950). 
22 Lithographers Local 17 (Graphic Arts Employers Assn.),
 130 
NLRB 985 (1961), enfd. 309 F.2d 31 (9th Cir. 1962), cert. denied, 372 
U.S. 943 (1963). 
23 Counsel cites 
Ventura County v. Gulf Oil, 
601 F.2d 1080 (9th Cir. 
1979) affd. on appeal
, 445 U.S. 947 (1980), acknowledging that all 
parties rely on the case, and argues that the case supports a finding that 
Sec. 187, ﬁremains a viable, enfor
ceable federal statute.ﬂ (Brief of 
counsel for the General Counsel at 15, fn. 11). 
24 Counsel cites Jones v. Alfred H. Mayer Co., 
392 U.S. 409, 437 
(1968) (ﬁThe fact that the statute lay partially dormant for many years 
cannot be held to diminish its force today.ﬂ). 
Counsel for IBEW Local 611 asserts that Section 187 and the 
resulting leases are clear and un
ambiguous. Counsel notes that the 
NLRB has authority to interpret this statutory scheme even though 
it is outside the specific contours 
of Board law. Counsel urges that 
the 1920 Act has not become dormant. Specifically, counsel 
points to BLM™s refusal to exclude the 8-hour provision from its 
leases. In addition, in agreemen
t with counsel for the General 
Counsel, counsel for IBEW Local 611 asserts that MSHAA did 
not repeal Section 187 and state law does not control the situation. 
Counsel for USW emphasizes that BLM does not assert that the 
statute is void, nor does it contest the plain meaning of Section 
187. Counsel notes that BLM has never approved Respondent™s 
request to schedule shifts in excess of 8 hours. Counsel asserts that 
because BLM™s position is that it 
is not the appropriate authority 
to enforce the 8-hour provision, its 
only recourse in a case such as 
this is the draconian one of canceling the lease. 
Counsel also notes that even though the statute may have been 
dormant for many years, it does not diminish the force of the stat-
ute. Counsel urges that a finding by the Board that the statute is 
not enforceable would be inconsistent with Congressional concern 
for the health and safety of the miners. Moreover, counsel argues 
that because Respondent™s contract proposal was unlawful under 
the plain meaning of Section 187, the Board should not explore 
the frequency or manner of enforcement. 
Respondent asserts that the requirement of a 12-hour shift 
does not violate Section 187 or 
the MSHAA. Respondent notes 
that Section 187 provides that state law controls over any statu-
torily mandated provision in a fe
deral mineral lease. Relying on 
Ventura County v. Gulf Oil Corp., 
601 F.2d 1080 (9th Cir. 1979) 
and Kirkpatrick Oil & Gas Co. v. U.S., 
675 F.2d 1122 (10th Cir. 1982), Respondent asserts that Section 187 yields to state law if 

the terms of Section 187-mandated lease provisions conflict with state law. Contending that those provisions do conflict, Respon-
dent relies upon New Mexico law, which allows employees to 
work up to 16 hours in a day. Accordingly, Respondent con-
cludes that the issue of 12-hour shifts is not an illegal subject of 
bargaining. Respondent also notes that MS
HAA took the position that its 
regulatory scheme was not in c
onflict with Section 187. Because 
neither the MSHAA nor the regulations propounded thereunder 

address the number of hours which may be worked by under-
ground miners, Respondent asserts its proposal was not in viola-
tion of MSHAA. Reasoning that its
 proposal was not unlawful, 
and was in fact justified by 
compelling economic necessity, Re-
spondent concludes that it lawfu
lly reached impasse and locked 
out employees thereafter. 
Finally, Respondent avers that the NLRB does not have author-
ity to construe or enforce a contractual provision between Re-

spondent and BLM. Respondent notes that BLM has taken no 
action to cancel Respondent™s lease. Because the Union™s claims 
against Respondent are actually a dispute under the 1920 Act, the 
Board has no jurisdiction or, assuming it has jurisdiction, it should 
exercise its discretion to decline jurisdiction under principles of 
comity and deference to sister agencies. 
VII.  ANALYSIS 
Hours of work are a mandatory subject of bargaining.
25 Ac-cordingly, before altering the hours of employees™ work, an 
 25 Meat Cutters Locals 189, 320, 546, 571, 638 v. Jewel Tea Co.,
 381 U.S. 676, 691 (1965):  
Contrary to the Court of Appeals, we think that the particular hours of 
the day and the particular days of the week during which employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560employer must bargain.
26 Respondent has satisfied this require-ment. However, in so doing, Re
spondent allegedly insisted upon 
an illegal subject of bargaining.  
Just as the factual existence of impasse, lockout, and unilateral 
implementation are not disputed, several legal issues are also not 
in dispute. First, Section 187 of the 1920 Act has not been specifi-
cally repealed by any other legislation. In fact, in 1978, it was 
amended to conform with Title V
II. One might argue that if Con-
gress had intended to repeal the 8-hour shift provision, it would 

have done so in 1978. However, it did not do so. Moreover, be-
cause this amendment occurred
 after the MSHAA transferred 
mine safety matters from Interior to Labor, it does not appear that 
MSHAA repealed Section 187. Second, the requirement of 8-hour 
shifts in Section 187 has not been the subject of litigation in re-
ported decisions arising under the 1920 Act. However, in agree-
ment with counsel for the Genera
l Counsel, I find that the dor-
mancy of a statute does not diminish its force.
27 Third, BLM con-
tinues to insert the 8-hour shift requirement in its mineral leases 
and refuses to waive this 8-hour shift requirement, officially tak-
ing the position that the matter is not appropriately litigated before 
it. Unless New Mexico law supersedes the language of Respon-
dent™s mineral lease, as Respondent suggests, a shift other than the 
8-hour shift is technically unlawful pursuant to the 1920 Act. 
In construing the provisions of the 1920 Act and the provisions 
of New Mexico™s wage and hour law, I conclude that the 1920 Act 
has not been superseded by New Mexico law. The 1920 Act sets 
8-hour shifts stating that this shall not be in conflict with the laws 
of the State in which the property is lease. New Mexico law al-
lows 16-hour shifts in a 24-hou
r day except in emergencies. The 
1920 Act is certainly more rest
rictive than New Mexico law. 
However, there is no conflict between the two. Moreover, Re-
spondent™s lease provides that 
state law will prevail only where 
the state law is more restrictive.
28 Having rejected the grounds ra
ised for dismissal of the com-
plaint, I find that the 1920 Act™s requirement of an 8-hour shift for 
                                                                                            
                                                           
may be required to work are subjec
ts well within the realm of ﬁwages, 
hours, and terms and conditions of employmentﬂ about which em-
ployers and unions must bargain. 
26 See, e.g., Kal Kan Foods, 
288 NLRB 590 (1988) (unilateral insti-
tution of a 7-day, 12-hour-shift system in lieu of three 8-hour shifts, 5 

days per week unlawful); 
RAHCO, Inc., 
265 NLRB 235 (1982). 
27 See Jones v. Alfred H. Mayer Co., 
392 U.S. 409, 437 (1968); 
IT&T v. U.S., 
536 F.2d 1361 (Ct. Claims 1976). 
28 Respondent™s argument that the NLRB does not have authority to 
construe or enforce the lease provisions of its contract misses the point. 

My finding is not based on the provisions of the lease. Rather, it is 
based on the provisions of the 1920 Act. Moreover, to the extent Re-

spondent argues that only BLM may declare its actions unlawful, I find 
that BLM essentially did just that wh
en it refused to grant Respondent a 
waiver. The fact that it has not taken the further action of canceling 
Respondent™s mineral lease does not suggest otherwise. 
miners remains in effect. I further find that Respondent, by bar-
gaining to impasse regarding a 12-hour shift, violated the Act by 
insisting to impasse on an unlawful subject of bargaining. It fol-
lows that the lockout was also unlawful.
29 This analysis has not utilized the evidence requested by the 
Board regarding industry practice or
 BLM™s failure to cancel the 
leases when lessees have violated the 8-hour-shift requirement. In 

my view, industry practice does not answer the question about 
legality of actions. Nor does BLM™s failure to cancel leases serve 
to endorse the actions of its less
ees in instituting a 12-hour-shift 
requirement. This is especially so in light of BLM™s failure to 
grant waivers to allow 
the 12-hour shifts. Howe
ver, in one respect, 
industry practice is relevant. That 
is in determining which subjects 
are mandatory subjects of bargaining. And with this observation, 
the analysis comes full circle. Obviously, hours are a mandatory 
subject of bargaining. The fact that other mines followed Respon-
dent™s lead and also instituted 12-hour shifts, does not advance the 
analysis, in my view. 
CONCLUSIONS OF LAW 
1.  By insisting, as a condition of reaching any final collective-
bargaining agreement, that the Un
ions agree to 12-hour shifts for 
employees who work underground, and in support of this pro-

posal, bargaining to an impasse with the Unions, Respondent has 

committed unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of the 
Act. 
2.  By locking out its employees in support of its proposal for 
the 12-hour shift and to break the impasse, Respondent has com-
mitted unfair labor practices affecting commerce within the mean-
ing of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
3.  By implementing its final proposal to the Union which in-
cluded its proposal for a 12-hour shift, Respondent has committed 
unfair labor practices affecting 
commerce within the meaning of 
Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 

and to take certain affirmative action designed to effectuate the 
policies of the Act. Specifically, having found that Respondent™s 
lockout was unlawful, Respondent shall make its employees 
whole for any loss of earnings and other benefits suffered as a 
result of the lockout with backpay 
to be computed in the manner 
set forth in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons for the Retarded, 
283 
NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
  29 See, e.g., 
C-E Natco/C-E Invalco, 
272 NLRB 502, 505 (1984). 
 